Citation Nr: 1001853	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-04 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for skin cancer of the 
neck, to include as secondary to exposure to Agent Orange 
(AO).  

2.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  

3.  Entitlement to an initial compensable disability 
evaluation for shrapnel wound to the right knee with scar.

4.  Entitlement to an initial compensable disability 
evaluation for shrapnel wound to the left cheek with limited 
vision of the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 and August 2006 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Huntington, West Virginia.  

The Veteran appeared before the undersigned at a Travel Board 
hearing at the RO in June 2009.  A transcript of the hearing 
is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

As it relates to the issue of whether new and material 
evidence has been received to reopen the claim of service 
connection for skin cancer of the neck, in Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court determined that to comply 
with the notice requirements of the VCAA, "VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant."  The Court also noted that "the VCAA 
requires [VA] to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial."

Though the July 2005 VCAA letter sent to the Veteran notified 
him that his claim for service connection for skin cancer of 
the neck had been previously denied, it did not inform the 
Veteran of the bases for the prior denial of his claim or the 
elements he needed to establish in order to reopen the claim, 
namely medical nexus evidence linking his skin cancer to 
military service.  Remand is therefore necessary for 
compliance with Kent.

As it relates to the issue of an increased evaluation for 
PTSD, the Board notes that the Veteran, at the time of his 
June 2009 hearing, indicated that his condition had worsened 
since the time of the last VA examination performed in June 
2007.  

As it relates to the issue of an increased evaluation for 
residuals of a shrapnel wound to the left cheek with limited 
vision of the left eye, the Veteran also testified that the 
symptomatology associated with this disorder had increased in 
severity since the time of the last VA examination performed 
in July 2006.  Likewise, the Veteran reported an increase in 
symptomatology as it related to the scar on his right knee.  
He indicated that the scar was tender and painful.  VA is 
obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995).  The Veteran is 
competent to provide an opinion that his disability has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
As such, additional VA examinations to determine the extent 
of the above disorders are warranted.

The Veteran also testified that he was receiving treatment 
for his PTSD disorder at the Beckley VAMC.  VA is deemed to 
have constructive knowledge of documents which are generated 
by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 
611,612-13 (1992).  If those documents predate a Board 
decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
613.  If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA 
notice which complies with the 
notification requirements of the VCAA, to 
include the evidentiary requirements as 
to new and material evidence.  
Specifically, the Veteran should be 
notified of the bases for the previous 
denial of his claim for entitlement to 
service connection for skin cancer of the 
neck in October 1996, so that he may be 
aware of what evidence would be new and 
material to reopen the claim.  See Kent, 
supra.

2.  Obtain copies of all records of the 
Veteran's treatment from the Beckley, 
West Virginia VAMC since September 2008.  

3.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his PTSD.  All appropriate 
tests and studies, including 
psychological testing, should be 
performed and all findings should be 
reported in detail.  If there are other 
psychiatric disorders found, in addition 
to PTSD, the examiner should reconcile 
the diagnoses and specify which symptoms 
are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
The claims file should be made available 
to the examiner.  The examiner is 
requested to assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) only as it 
relates to the Veteran's service-
connected PTSD or other psychiatric 
disability that the examiner finds is 
related to PTSD.  It is imperative that 
the examiner include an explanation of 
the GAF score provided.

4.  The Veteran should be afforded VA 
scar and eye examinations to determine 
the severity of his service-connected 
shrapnel wound to the left cheek with 
limited left eye vision.  All indicated 
tests and studies should be performed and 
all findings must be reported in detail.  
The claims folder must be made available 
to the examiners for review.  The eye 
examiner should indicate what, if any, 
eye residuals the Veteran has as a result 
of the shrapnel wound to the left cheek.  

5.  The Veteran should be afforded a VA 
scar examination to determine the 
severity of his service-connected 
shrapnel wound to the right knee.  All 
indicated tests and studies should be 
performed and all findings must be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review.  

6.  After completion of the above 
development, and any other development 
deemed appropriate, readjudicate the 
claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


